Citation Nr: 1703492	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for radiculopathy of the right upper extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from November 1980 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was last before the Board in September 2015, when the issue of entitlement to a separate compensable rating for neurological manifestations of the Veteran's service-connected cervical spine disability was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

During the pendency of the appeal, in a June 2016 rating decision, the AOJ awarded the Veteran a 40 percent evaluation for his radiculopathy of the right upper extremity and a 20 percent evaluation for his radiculopathy of the left upper extremity, effective June 23, 2010-the date of his claim for his cervical spine disability.  The Board has therefore recharacterized the issues on appeal in order to comport with those awards of benefits. 

The Board has taken jurisdiction over the claim of entitlement to TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right upper extremity has been manifested by symptoms analogous to moderate incomplete paralysis of the upper radicular group; severe incomplete paralysis of the right upper extremity is not shown any time during the appeal period.

2.  The Veteran's radiculopathy of the left upper extremity has been manifested by symptoms analogous to mild incomplete paralysis of the upper radicular group; moderate incomplete paralysis of the left upper extremity is not shown any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria to establish a rating in excess of 40 percent for radiculopathy of the right upper extremity throughout the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2016).

2.  The criteria to establish a rating in excess of 20 percent for radiculopathy of the left upper extremity throughout the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in March 2011 and August 2016.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided an adequate examination in December 2015, as discussed below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 
38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 8510 provides rating criteria of complete and incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  Mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side.  Severe incomplete paralysis of the radicular group is rated 50 percent disabling on the major side and 40 percent disabling on the on the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  38 C.F.R § 4.124A, Diagnostic Code 8510 (2016). 

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

Turning to the evidence of record, private treatment records in October 2010 showed the Veteran complained of right arm pain with numbness.  On examination, the examiner noted the Veteran had weakness in his right hand, right arm, and right wrist, and pin prick sensation was slightly decreased over all of the fingers of his right hand as compared to his left hand.  Dr. T.D. diagnosed the Veteran with intervertebral disc placement, cervical C5-6 and C6-7 with nerve root compression, and recommended an anterior cervical discectomy and fusion.  The Veteran underwent this procedure in December 2010.  Of note, the evidence showed little treatment or complaints of right or left arm pain or numbness following this procedure, until 2014.

The Veteran underwent a VA examination of his cervical spine in October 2014.  The Veteran complained of a mild numbness sensation in primarily his right upper extremity, but also numbness in the left upper extremity if his neck was tilted left.  On examination, the examiner noted the Veteran did not have any muscle atrophy, radicular pain, or any other signs or symptoms due to radiculopathy.  The examiner concluded the Veteran had no specific neurological manifestations of his neck condition other than subjective numbness.  

Subsequently, the Veteran underwent a second VA examination of his cervical spine in December 2015.  The Veteran reported intermittent positional paresthesia in his right arm, which primarily occurred when he turned his head to the far right, and when he slept on his right arm.  Additionally, he reported his right hand as his dominant hand.  The examiner noted the Veteran's right arm condition was intermittent and recurrent until approximately 2008, when the right arm symptoms became chronic, leading to C5 and C6 disc replacements, and a cervical fusion in January 2011.  The examiner noted the radicular symptoms in the right arm were resolved after his surgery, until 8 months prior to the examination.  

On examination, the Veteran had normal elbow, wrist, and finger flexion, as well as normal elbow, wrist, and finger extension, in both upper extremities.  The examiner noted the Veteran had no muscle atrophy.  Additionally, the reflex and sensory examinations of both upper extremities were normal.  The examiner stated the Veteran had radicular pain due to radiculopathy.  Specifically, the examiner stated the Veteran had moderate intermittent pain, parasthesias and/or dysesthesias in his right upper extremity, and mild intermittent pain, parasthesias, and/or dysesthesias in his left upper extremity.  The examiner noted the Veteran did not have numbness in his right or left upper extremity.  The examiner stated the Veteran had moderate radiculopathy in his right upper extremity, and mild radiculopathy in his left upper extremity.

In a May 2016 addendum opinion, the December 2015 VA examiner opined that since June 23, 2010-the date of the Veteran's claim for his cervical spine disability-the severity of the Veteran's right arm radiculopathy was of moderate intensity, and the severity of the Veteran's left arm radiculopathy was of mild intensity.

Based on the foregoing evidence, the Board finds that evaluations higher than those currently assigned for the Veteran's bilateral radiculopathy of his upper extremities is not warranted throughout the appeal period. 

As noted in the December 2015 VA examination and May 2016 addendum opinion, the Veteran only had moderate intermittent pain, paresthesias, and/or dysesthesias of his dominant right upper extremity, as well as only moderate radiculopathy.  Additionally, the examiner noted the Veteran only had mild intermittent pain, paresthesias, and/or dysesthesias of his left upper extremity, as well as only mild radiculopathy.  Further, the examiner opined that since June 23, 2010, the Veteran's right arm radiculopathy was of moderate intensity, and the severity of the Veteran's left arm radiculopathy was only of mild intensity.

Moreover, the other evidence in the record is consistent with the December 2015 VA examination and May 2016 addendum opinion.  Specifically, throughout the appeal period, the examiners consistently noted he had no muscle atrophy, normal elbow, wrist, and finger flexion and extension, and normal reflex and sensory examinations.  Further, neither the VA examiners, nor the Veteran's private physician, ever opined the severity of the Veteran's right arm radiculopathy was more than moderate intensity, or that the severity of the Veteran's left arm radiculopathy was more than mild intensity.  

The Board acknowledges that the Veteran has contended throughout the appeal period that his symptoms include both pain and numbness in his upper extremities.  However, the Veteran is not competent to determine the medical severity of his radiculopathy of his bilateral upper extremities.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In fact, all of the VA examiners have considered any Veteran's statements, fully examined the Veteran, and have determined that the Veteran's radiculopathy of the right upper extremity is only of moderate severity, and the Veteran's radiculopathy of the left upper extremity is only of mild severity.  The Board therefore finds the clinical evidence detailed above to be the most probative evidence of record in this case.

Accordingly, the Board must find that evaluations higher than 40 percent for the Veteran's radiculopathy of the right upper extremity, and higher than 20 percent for his radiculopathy of the left upper extremity are not warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2016).

Additionally, the Board must contemplate whether the case should be referred for an extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's radiculopathy of his bilateral upper extremities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the Veteran's current ratings for his bilateral upper extremities are based on limitation of motion, any weakness or muscle atrophy, the location and severity of his pain, as well as any paresthesias, dysesthesias, or numbness of his upper extremities.  For these reasons, as the rating schedule is adequate to evaluate the Veteran's radiculopathy of the bilateral upper extremities, referral for extraschedular consideration is not in order. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In so reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 40 percent for radiculopathy of the right upper extremity throughout the appeal period is denied.

An evaluation in excess of 20 percent for radiculopathy of the left upper extremity throughout the appeal period is denied.


REMAND

During the Veteran's last VA examination of his cervical spine disability in December 2015, the examiner opined that the Veteran's cervical spine disability would preclude the Veteran from engaging in heavy lifting and prolonged overhead work, but that the Veteran would be able to engage in sedentary work.  However, the Veteran has not completed a VA Form 21-8940, nor has he provided his full employment history.  Thus, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran.

Also, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, while the VA examiners discussed each individual service-connected disability and its impact on the Veteran's occupational functioning, none of those examiners provided an opinion regarding the combined functional impairment on his occupational functioning of his service-connected disabilities.  Thus, on remand, the AOJ should request an opinion from a Vocational Rehabilitation Specialist regarding the combined impact all the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment. 
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for TDIU, VA Form 21-8940, and to submit that claim; the Veteran should additionally be asked to provide a full employment and educational history.

2.  Obtain any and all VA treatment records from the Fort Worth VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.
	
3.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Following the above requested development, request that a Veteran's Health Administration (VHA) Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experiences) and any type of employment that would remain feasible despite the service-connected disabilities.  If a VHA Vocational Rehabilitation Specialist is not available at the Veteran's local VA facility, this finding must be EXPRESSLY noted in the record.  Only if a VHA Vocational Rehabilitation Specialist is not available should the Veteran be scheduled for an examination for another appropriate medical professional to address the issues listed.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


